Title: From George Washington to Jonathan Trumbull, Sr., 23 August 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp at Cambridge August 23d 1775

Yesterday I received Advice from Boston that a Number of Transports, have sailed on a second Expidition for fresh Provisions: As they meet with such Success before, it is probable they may pursue the same Course only advancing further—We think Montague Point on Long Island a very probable Place of their Landing: I have therefore thought it best to give you the earliest

Intelligence; But I do not mean to confine you[r] Attention or Vigilence to that Place—you will please to extend your Views as far as the mischief may be probably extended.
We have no Transaction of sufficient Consequence in the Camp to make a Part of a Letter. I am Sir: with much Respect & Esteem Your most Oblidged & Humble Servant

Go. Washington


P.S. You will please to Let me know in your next what Progress you make with the Hunting Shirts.

